Title: To Thomas Jefferson from George Weedon, 19 March 1781
From: Weedon, George
To: Jefferson, Thomas



Dear Sir
Williamsburg March 19th 12 OClock

I have this moment returned from reconnoitreing the lower Country; while in the Neighbourhood of the Half way House between york and Hampton received the inclosed Intelligence last  night 11 OClock. From the Demonstrations of the Enemy Yesterday, and Saturday, I am prity certain they are our Allies. A large Ship hove in Sight on the 17th., soon after a Vessell from portsmouth went down, Shewed a Signal which was not Answered, fired a gun, and returned to her Station. Yesterday the two hulks was brought down, and Anchored of Crainy Island, and seventeen other Vessells were in motion falling down the River. I was fearful the noted Benedict was moving of. His whole Fleet however returned in the Evening, and this morning I am informed one of the hulks is sunk. The Marquis and Baron are both on the other side J: River. I have relieved the Militia that was stationd below under Colo. Innis. None of those Call’d out since I marched down, are yet come to Town. I am wth. Great Respect, Yr. Excellencies Most Obt Servt.,

G Weedon

